     Case 2:19-cv-02202-MCE-DMC Document 38 Filed 04/06/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD DWAYNE MANNING,                             No. 2:19-cv-02202-MCE-DMC
12                       Plaintiff,
13              v.                                       AMENDED ORDER
14    ARCONIC INC., et al.,
15                       Defendants.
16
            Presently before the Court is Plaintiff’s Motion for Modification of Initial Pretrial
17
     Scheduling Order and Extension of Time for Completion of Discovery. 1 ECF No. 31.
18
     Good cause having been shown, that Motion is GRANTED. The discovery cutoff, with
19
     the exception of expert discovery, shall hereby be extended to a date not later than one
20
     hundred and eighty (180) days following the date this Order is electronically filed.
21
            IT IS SO ORDERED.
22
     Dated: April 6, 2021
23

24

25

26

27
            1
              Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
                                                        1
